Name: Regulation (EEC) No 2039/73 of the Commission of 27 July 1973 amending Regulation (EEC) Nos 565/68 and 2261/69 in respect of the non-fixing of additional amounts for slaughtered ducks imported from Poland and Romania
 Type: Regulation
 Subject Matter: Europe;  trade;  EU finance;  animal product
 Date Published: nan

 No L 207/30 Official Journal of the European Communities 28 . 7 . 73 REGULATION (EEC) No 2039/73 OF THE COMMISSION of 27 July 1973 amending Regulations (EEC) Nos 565/68 and 2261/69 in respect of the non ­ fixing of additional amounts for slaughtered ducks imported from Poland and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 123/ 67/EEC (*) of 13 June 1967 on the common organiza ­ tion of the market in poultrymeat, as last amended by the Act (2 ) on the Conditions of Accession and the Adjustments to the Treaties, and in particular Article 8 (4) thereof ; Whereas the Socialist Republic of Romania and the Polish People 's Republic have made use of the possi ­ bility provided for in Article 8 of Council Regulation No 123/67/EEC of 13 June of being exempted from an additional levy on top of the normal levy ; whereas this exemption is applicable in particular to the import of ducks in any form into the Community ; Whereas Council Regulation (EEC) No 988 /73 of 9 April 1973 provides for '63 % ducks' as well as '85 % ' and '70 % ' ducks ; whereas in order to ensure the proper application of Commission Regulation (EEC) No 565/68 (3 ) of 24 April 1968 on the non-fixing of additional amounts for slaughtered fowls, ducks and geese imported from Poland, and of Commission Regulation (EEC) No 2261 /69 (4 ) of 13 November 1969 on the non-fixing of additional amounts for slaughtered ducks and geese imported from Romania, these Regulations must be brought into line with the new legal position ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Poultrymeat and Eggs ; by an additional amount in respect of imports of the following products falling within subheading No ex 02.02 of the Common Customs Tariff origi ­ nating in and coming from the Polish People's Republic : (a) Slaughtered fowls, whole , plucked and gutted, with heads and feet, known as "83 % chickens" ; (b) Slaughtered fowls, whole, plucked and drawn, without heads and feet but with hearts , livers and gizzards, known as "70 % chickens" ; (c) Slaughtered fowls, whole plucked and drawn, without heads and feet, and without hearts, livers and gizzards , known as "65 % chickens" ; (d) Slaughtered ducks, whole , pucked , bled, not drawn or gutted , with heads and feet, known as "85 % ducks" ; (e) Slaughtered ducks, whole , plucked and drawn, without heads and feet, with hearts, livers and gizzards , known as "70 % ducks" ; ( f) Slaughtered ducks , whole, plucked and drawn , without heads and feet, without hearts, livers and gizzards, known as "63 % ducks" ; (g) Slaughtered geese , whole, plucked, bled , not drawn , with heads and feet, known as "82 % geese" ; (h) Slaughtered geese , whole , plucked and drawn, without heads and feet, with or without hearts and gizzards , known as "75 % geese".' Article 2HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 565/68 is amended to read as follows : 'The levies fixed in accordance with Article 4 of Regulation No 123/67/ EEC shall not be increased Article 1 of Regulation (EEC) No 2261 /69 is amended to read as follows : 'The levies fixed in accordance with Article 4 of Regulation No 123/67/EEC shall not be increased by an additional amount in respect of imports of the following products falling within subheading No 02.02 A II and III of the Common Customs Tariff, originating in and coming from the Socialist Republic of Romania : (') OJ No 117, 19 . 6 . 1967 , p . 2301 /67 . (2 ) OJ No L 73 , 27 . 3 . 1972, p . 14 . ( 3 ) O J No L 1 07 , 8 . 5 . 1968 , p . 7 . (4 ) O'l No L 286 , 14 . 11 . 1969 , p . 24 . 28 . 7 . 73 Official Journal of the European Communities No L 207/31 (e) Slaughtered geese , whole , plucked and drawn, without heads and feet, with or without hearts and gizzards, known as "75 % geese".' (a) Slaughtered, ducks, whole , plucked , bled, not drawn or gutted, known as "85 %" ducks ; (b) Slaughtered ducks, whole, plucked, drawn, without heads and feet, with hearts, livers and gizzards, known as "70 % ducks" ; (c) Slaughtered ducks , whole, plucked , drawn, without heads and feet, without hearts , livers and gizzards, known as "63 % ducks" ; (d) Slaughtered geese, whole, plucked , bled, not drawn, with heads and feet, known as "82 % geese" ; Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1973 . For the Commission The President Francois-Xavier ORTOLI